Citation Nr: 0840067	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-39 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from January 
1980 to November 1986 and from January 1989 to November 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 2007, the Board granted service connection for 
tinnitus, and remanded the claim for service connection for 
hearing loss to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  


FINDING OF FACT

The veteran does not currently have bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in June 2008, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  First, 
the RO has obtained VA outpatient treatment records dated in 
2003.  Further, the veteran submitted private records dated 
in July 2003.  Next, a specific VA examination was performed 
in June 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection for Hearing Loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service  
connection, there must be (1) medical evidence of a current  
disability; (2) medical, or in certain circumstances, lay  
evidence of in-service occurrence or aggravation of a disease  
or injury; and (3)medical evidence of a nexus between the 
claimed in-service  disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The veteran claims that service connection is warranted for 
hearing loss related to his military service.  He claims that 
he was exposed to noise in service from gunfire and in 
construction.  His DD Form 214 shows that his primary 
specialties were advanced construction electrician and law 
enforcement specialist.  While his service treatment records 
show a finding of normal hearing except for a high frequency 
hearing loss at 6000 Hertz on the right in May 2001, the 
records do not reflect that he had a hearing loss by VA 
standards at any time during his military service.  On his 
August 2002 retirement examination report, he underwent 
audiometric testing that was normal from 500 to 4000 Hertz 
bilaterally.  

After service, the veteran underwent a private examination in 
July 2003.  He reported exposure to noise secondary to 
construction site noise, heavy equipment noise and when 
qualifying on a pistol range without hearing protection.  The 
examiner noted that the veteran had mild high frequency 
sensory hearing loss in the left ear at 6000 Hertz and above 
and that in the right ear there was moderate sensory hearing 
loss at 6000 Hertz and above.  An audiogram was performed; 
however there was no interpretation of the audiometric 
readings contained on the graphs.  The examiner stated that 
Maryland CNC word recognition scores were 100 percent in the 
right ear and 98 percent in the left ear.

The veteran was examined by VA in June 2008.  The claims file 
was reviewed and the examiner commented on the records in the 
file which addressed the veteran's hearing beginning in 
September 1988.  On audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
10
5
5
20







Speech audiometry revealed speech recognition ability of 100 
percent in both ears.   The examiner found that the veteran's 
audiological tests reflected that his left and right ear 
hearing was clinically normal.  The examiner indicated that 
the veteran had normal bilateral hearing at the adjudication 
levels.  

The Board has reviewed the above noted evidence, as well as 
VA treatment records dated in 2003.  Although the VA examiner 
in June 2008 did not report the auditory thresholds in 
interpreting the July 2003 audiometric graph, she did note 
that it showed normal hearing from 250 hertz to 4000 hertz.  
And in July 2003 it was noted that Maryland CNC word 
recognition scores were 100 percent in the right ear and 98 
percent in the left ear.  Accordingly, the July 2003 
audiometric evaluation does not show that the veteran has 
hearing loss by VA standards.  See 38 C.F.R. § 3.385.  The 
June 2008 VA examination report is consistent, in that it 
reflects that the veteran does not have a hearing loss by VA 
standards in either ear.  Auditory threshold in each of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz were less 
than 26 decibels and speech recognition scores using the 
Maryland CNC Test were 100 percent.  

A current disability is a cornerstone of a service connection 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v.  Derwinski, 2 Vet. App. 141, 143-144 (1992).  The 
preponderance of the evidence indicates that the veteran does 
not currently have hearing loss in either ear as defined by 
38 C.F.R. § 3.385.  

Therefore, service connection is not warranted, and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for hearing loss is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


